Title: From George Washington to Juan de Miralles, 7 December 1779
From: Washington, George
To: Miralles, Don Juan de


        
          Sir,
          Head Qrs Morris town Decr 7th 1779
        
        I had the honor of receiving two days since your letter of the 29th of November inclosing a copy of your late representation to Congress. I entreat you to be assured that I esteem myself highly obliged by this mark of your attention and confidence; and that the promotion of the interests of his Catholic Majesty

will always be an additional motive to my zeal in the execution of any plan for the advancement of the common cause.
        The objects you have been pleased to communicate are of the most interesting nature and have been very fully and seriously considered in concert with the Honorable The Committee of Congress appointed to confer with me on the occasion. Our sentiments were the same; and the result is by this opportunity transmitted to Congress who, I doubt not will immediately impart it to you, with their further resolutions. I therefore beg leave to refer you to them, and to repeat the assurances of the respect and great personal esteem with which I have the honor to be Sir Yr Most Obedt & Most hume ser.
      